In a class action for a declaration inter alia that respondent’s procedures applicable to the final revocation hearings of uncounselled parolees violates the Due Process and Equal Protection Clauses of the Constitution, and for related injunctive relief, plaintiffs appeal from an order of the Supreme Court, Dutchess County, dated November 17, 1975, which granted defendant’s motion to dismiss the complaint. Order affirmed, without costs or disbursements. Insofar as the complaint seeks declaratory and injunctive relief relative to the allegedly unlawful procedures employed by the board of parole in general, it was properly dismissed for insufficiency as a matter of law. The remainder of the complaint, wherein plaintiffs sought individual relief, merely duplicated their requests for relief in previously commenced habeas corpus proceedings. Gulotta, P. J., Latham, Margett, Damiani and Christ, JJ., concur.